HEALY, Circuit Judge
(concurring).
There is no mystery about the nature of the motion. It is not and does not purport to be an appeal from the order vacating the receivership. It is a direct application for the appointment of a receiver or the reinstatement of the receivership. The moving party seeks thereby to have this court maintain the status quo pending the final disposition of the appeal.
I express no opinion whether this court may not, in urgent circumstances, appoint a receiver in aid of its appellate jurisdiction. And I do not join in speculations concerning the judgment or its possible lack of finality. All that the court has decided relative to the motion actually before it is that, assuming our power in the premises, we decline to exercise it on the basis of the facts shown. With that I agree.